      Case 3:19-cv-00306-S Document 1 Filed 02/06/19           Page 1 of 14 PageID 1


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

KIM TURNER,                               )
                                          )
                     Plaintiff,           )
                                          )         CIVIL ACTION
vs.                                       )
                                          )         FILE No.
HV DEVELOPMENT PARTNERS                   )
LP,                                       )
                                          )
                     Defendant.           )

                                      COMPLAINT

       COMES NOW, KIM TURNER, by and through the undersigned counsel, and files

this, her Complaint against Defendant, HV DEVELOPMENT PARTNERS LP, pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the

ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof,

Plaintiff respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s HV DEVELOPMENT PARTNERS LP, failure to remove physical barriers

to access and violations of Title III of the ADA.

                                        PARTIES

       2.     Plaintiff KIM TURNER (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton


                                              1
     Case 3:19-cv-00306-S Document 1 Filed 02/06/19             Page 2 of 14 PageID 2


County).

       3.     Plaintiff is disabled as defined by the ADA.

       4.     Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.     Plaintiff uses a wheelchair for mobility purposes.

       6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights,

monitoring, determining and ensuring whether places of public accommodation are in

compliance with the ADA. Her motivation to return to a location, in part, stems from a

desire to utilize ADA litigation to make Plaintiff’s community more accessible for

Plaintiff and others; and pledges to do whatever is necessary to create the requisite

standing to confer jurisdiction upon this Court so an injunction can be issued correcting

the numerous ADA violations on this property, including returning to the Property as

soon as it is accessible (“Advocacy Purposes”)

       7.     Defendant, HV DEVELOPMENT PARTNERS LP (hereinafter “HV

DEVELOPMENT PARTNERS LP”), is a Texas limited partnership that transacts

business in the State of Texas and within this judicial district.

       8.     Defendant, HV DEVELOPMENT PARTNERS LP, may be properly served

with process via its registered agent for service, to wit: Daniel Fuller, Registered Agent,

4809 Cole Avenue, Suite 330, Dallas, TX 75205.



                                              2
    Case 3:19-cv-00306-S Document 1 Filed 02/06/19           Page 3 of 14 PageID 3


                              FACTUAL ALLEGATIONS

       9.     On or about November, 2018, Plaintiff was a customer at “Hot

Donuts/Subway,” a business located at 6859 Arapaho Road, Dallas, TX                 75248,

referenced herein as the “Hot Donuts/Subway.”

       10.    HV DEVELOPMENT PARTNERS LP is the owner or co-owner of the real

property and improvements that Hot Donuts is situated upon and that is the subject of this

action, referenced herein as the “Property.”

       11.    Plaintiff lives approximately 18 miles from the Property.

       12.    Plaintiff’s access to the business(es) located at 6859 Arapaho Road, Dallas,

TX 75248, Dallas County Property Appraiser’s parcel number 008195001602B0000

(“the Property”), and/or full and equal enjoyment of the goods, services, foods, drinks,

facilities, privileges, advantages and/or accommodations offered therein were denied

and/or limited because of her disabilities, and she will be denied and/or limited in the

future unless and until Defendant, HV DEVELOPMENT PARTNERS LP, are compelled

to remove the physical barriers to access and correct the ADA violations that exist at the

Property, including those set forth in this Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

                                               3
    Case 3:19-cv-00306-S Document 1 Filed 02/06/19             Page 4 of 14 PageID 4


       14.     Plaintiff intends on revisiting the Property to purchase goods and/or

services as a regular customer living in the near vicinity as well as for Advocacy

Purposes, but does not intend to re-expose herself to the ongoing barriers to access and

engage in a futile gesture of visiting the public accommodation known to Plaintiff to have

numerous and continuing barriers to access.

       15.     Plaintiff travelled to the Property as a customer and as an independent

advocate for the disabled, encountered the barriers to access the Property that are detailed

in this Complaint, engaged those barriers, suffered legal harm and legal injury, and will

continue to suffer such harm and injury as a result of the illegal barriers to access present

at the Property.

                                  COUNT I
                      VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a
               whole is growing older;

       (ii)    historically, society has tended to isolate and segregate individuals
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

                                              4
    Case 3:19-cv-00306-S Document 1 Filed 02/06/19           Page 5 of 14 PageID 5




       (iv)   individuals with disabilities continually encounter various forms of
              discrimination, including outright intentional exclusion, the
              discriminatory effects of architectural, transportation, and
              communication barriers, overprotective rules and policies, failure to
              make modifications to existing facilities and practices, exclusionary
              qualification standards and criteria, segregation, and relegation to
              lesser service, programs, activities, benefits, jobs, or other
              opportunities; and

       (v)    the continuing existence of unfair and unnecessary discrimination
              and prejudice denies people with disabilities the opportunity to
              compete on an equal basis and to pursue those opportunities for
              which our free society is justifiably famous, and costs the United
              States billions of dollars in unnecessary expenses resulting from
              dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.    Congress explicitly stated that the purpose of the ADA was to:

       (i)    provide a clear and comprehensive national mandate for the
              elimination of discrimination against individuals with disabilities;

       (ii)   provide a clear, strong, consistent, enforceable standards addressing
              discrimination against individuals with disabilities; and

              *****

       (iv)   invoke the sweep of congressional authority, including the power to
              enforce the fourteenth amendment and to regulate commerce, in
              order to address the major areas of discrimination faced day-to-day
              by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

                                              5
    Case 3:19-cv-00306-S Document 1 Filed 02/06/19            Page 6 of 14 PageID 6


less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.    The Property is a public accommodation and service establishment.

       22.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       23.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       25.    Plaintiff has attempted to, and has to the extent possible, accessed the

Property in her capacity as a customer at the Property and as an independent advocate for

the disabled, but could not fully do so because of her disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at the

Property that preclude and/or limit her access to the Property and/or the goods, services,

facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

       26.    Plaintiff intends to visit the Property again in the very near future as a

customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly

offered at the Property, but will be unable to fully do so because of her disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at the

                                             6
     Case 3:19-cv-00306-S Document 1 Filed 02/06/19              Page 7 of 14 PageID 7


Property that preclude and/or limit her access to the Property and/or the goods, services,

facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

       27.    Defendant, HV DEVELOPMENT PARTNERS LP, has discriminated

against Plaintiff (and others with disabilities) by denying her access to, and full and equal

enjoyment     of   the    goods,   services,   facilities,   privileges,   advantages   and/or

accommodations of the Property, as prohibited by, and by failing to remove architectural

barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       28.    Defendant, HV DEVELOPMENT PARTNERS LP, will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendant, HV

DEVELOPMENT PARTNERS LP, is compelled to remove all physical barriers that

exist at the Property, including those specifically set forth herein, and make the Property

accessible to and usable by Plaintiff and other persons with disabilities.

       29.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Property and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of the Property include,

but are not limited to:

       (a)    ACCESSIBLE ELEMENTS:

       (i)    The access aisle to the accessible parking space near Unit 604 is not level

              due to the presence of a ramp in the access aisle in violation of Section

              502.4 of the 2010 ADAAG standards. This violation made it dangerous and

                                               7
Case 3:19-cv-00306-S Document 1 Filed 02/06/19             Page 8 of 14 PageID 8


         difficult for Plaintiff to exit and enter their vehicle while parked at the

         Property.

 (ii)    Near Unit 604, the accessible ramp side flares have a slope in excess of

         1:10 in violation of Section 406.3 of the 2010 ADAAG standards. This

         violation made it dangerous and difficult for Plaintiff to access the units of

         the Property.

 (iii)   The access aisle and associated accessible parking space nearest unit 604

         has vertical rises and broken surfaces exceeding ¼ inch in height in

         violation of section 502.4 of the 2010 ADAAG Standards.

 (iv)    The walking surfaces of the accessible route in front of Starbucks have

         excessive cross slope exceeding 1:48 in violation of Section 403.3 of the

         2010 ADAAG standards. This violation made it dangerous and difficult for

         Plaintiff to access the units of the Property.

 (v)     Accessible parking spaces near Unit 600 has a slope in excess of 1:48 in

         violation of Section 502.4 of the 2010 ADAAG standards and is not level.

         This violation made it dangerous and difficult for Plaintiff to exit and enter

         their vehicle while parked at the Property.

 (vi)    The access aisle adjacent to the accessible parking spaces near Unit 600 has

         a slope in excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG

         standards and are not level. This violation made it dangerous and difficult

         for Plaintiff to exit and enter their vehicle while parked at the Property.



                                         8
Case 3:19-cv-00306-S Document 1 Filed 02/06/19           Page 9 of 14 PageID 9


 (vii)   The accessible parking space near Unit 600 is missing a proper

         identification sign in violation of Section 502.6 of the 2010 ADAAG

         standards. This violation made it difficult for Plaintiff to locate an

         accessible parking space.

 (viii) The access aisle to the accessible parking space on the far eastern section of

         the Property is not level due to the presence of a ramp in the access aisle in

         violation of Section 502.4 of the 2010 ADAAG standards. This violation

         made it dangerous and difficult for Plaintiff to exit and enter their vehicle

         while parked at the Property.

 (ix)    The accessible parking space and access aisle located on the far eastern

         section of the Property has vertical rises in excess of ¼ inch, broken and

         unstable surfaces in violation of section

 (x)     The Property has a ramp leading from the accessible parking space near

         Unit 600 to the accessible entrances with a slope exceeding 1:12 in

         violation of Section 405.2 of the 2010 ADAAG standards. This violation

         made it dangerous and difficult for Plaintiff to access the units of the

         Property.

 (xi)    There is an excessive vertical rise along the accessible route or path leading

         from the accessible parking spaces nearest Unit 600 towards Starbucks in

         violation of Section 303.2 of the 2010 ADAAG standards. This violation

         made it dangerous and difficult for Plaintiff to access public features of the

         Property.

                                         9
Case 3:19-cv-00306-S Document 1 Filed 02/06/19              Page 10 of 14 PageID 10


  (xii)   The interior of Unit 607 has sales and services counters lacking any portion

          of the counter that has a maximum height of 36 (thirty-six) inches from the

          finished floor in violation of Section 904.4 of the 2010 ADAAG standards,

          all portions of the sales and service counter exceed 36 (thirty-six) inches in

          height from the finished floor. This violation made it difficult for Plaintiff

          to properly transact business at Unit 607.

  (xiii) The Property lacks an accessible route from the sidewalk to the accessible

          entrance in violation of section 206.2.1 of the 2010 ADAAG standards.

          This violation made it difficult for Plaintiff to access the units of the

          Property.

  (xiv) The landing at the top of the accessible ramp near Unit 705 does not have a

          level landing at the top of the accessible ramp in violation of section 405.7

          of the 2010 ADAAG standards. This violation made it dangerous and

          difficult for Plaintiff to access the units of the Property.

  (xv)    One of the accessible parking spaces near Unit 705 has excessive vertical

          rises, is not level and therefore in violation of Sections 303.2 and 502.4 of

          the 2010 ADAAG standards. This violation made it dangerous and difficult

          for Plaintiff to exit and enter their vehicle while parked at the Property.

  (xvi) The walking surfaces of the accessible ramp near Unit 705 have turning

          space with excessive changes in level in violation of section 304.2 of the

          2010 ADAAG standards. This violation made it dangerous and difficult for

          Plaintiff to access the units of the Property.

                                          10
   Case 3:19-cv-00306-S Document 1 Filed 02/06/19               Page 11 of 14 PageID 11


       (xvii) The accessible parking space near Unit 705 is missing a proper

              identification sign in violation of section 502.6 of the 2010 ADAAG

              standards. This violation made it difficult for Plaintiff to locate an

              accessible parking space.

       (xviii) Defendants fail to adhere to a policy, practice and procedure to ensure that

              all facilities are readily accessible to and usable by disabled individuals.

       SUBWAY RESTROOM

       (xix) The soap dispenser in the restroom is located outside the prescribed vertical

              reach ranges set forth in Section 308.2.1 of the 2010 ADAAG standards.

              This made it difficult for Plaintiff to safely utilize the restroom facilities.

       30.    The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       31.    Plaintiff requires an inspection of the Property in order to determine all of

the discriminatory conditions present at the Property in violation of the ADA.

       32.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       33.    All of the violations alleged herein are readily achievable to modify to

bring the Property into compliance with the ADA.

       34.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Property is readily achievable because the nature

                                              11
   Case 3:19-cv-00306-S Document 1 Filed 02/06/19              Page 12 of 14 PageID 12


and cost of the modifications are relatively low.

        35.   Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Property is readily achievable because

Defendant, HV DEVELOPMENT PARTNERS LP, has the financial resources to make

the necessary modifications.

        36.   Upon information and good faith belief, the Property has been altered since

2010.

        37.   In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

        38.   Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that she will continue to suffer irreparable harm unless and

until Defendant, HV DEVELOPMENT PARTNERS LP, are required to remove the

physical barriers, dangerous conditions and ADA violations that exist at the Property,

including those alleged herein.

        39.   Plaintiff’s requested relief serves the public interest.

        40.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

        41.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant, HV DEVELOPMENT PARTNERS LP, pursuant to

42 U.S.C. §§ 12188 and 12205.

        42.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

                                              12
   Case 3:19-cv-00306-S Document 1 Filed 02/06/19           Page 13 of 14 PageID 13


injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, HV

DEVELOPMENT PARTNERS LP, to modify the Property to the extent required by the

ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)   That the Court find Defendant, HV DEVELOPMENT PARTNERS LP, in

             violation of the ADA and ADAAG;

       (b)   That the Court issue a permanent injunction enjoining Defendant, HV

             DEVELOPMENT PARTNERS LP, from continuing their discriminatory

             practices;

       (c)   That the Court issue an Order requiring Defendant, HV DEVELOPMENT

             PARTNERS LP, to (i) remove the physical barriers to access and (ii) alter

             the subject Property to make it readily accessible to and useable by

             individuals with disabilities to the extent required by the ADA;

       (d)   That the Court award Plaintiff her reasonable attorneys' fees, litigation

             expenses and costs; and

       (e)   That the Court grant such further relief as deemed just and equitable in light

             of the circumstances.

                                         Dated: February 6, 2019.

                                         Respectfully submitted,

                                         Law Offices of
                                         THE SCHAPIRO LAW GROUP, P.L.

                                         /s/ Douglas S. Schapiro
                                         Douglas S. Schapiro, Esq.

                                           13
Case 3:19-cv-00306-S Document 1 Filed 02/06/19   Page 14 of 14 PageID 14


                                Northern District of Texas ID No. 54538FL
                                Attorney-in-Charge of Plaintiff
                                The Schapiro Law Group, P.L.
                                7301-A W. Palmetto Park Rd., #100A
                                Boca Raton, FL 33433
                                Tel: (561) 807-7388
                                Email: schapiro@schapirolawgroup.com


                                Law Offices of
                                LIPPE & ASSOCIATES

                                /s/ Emil Lippe, Jr.
                                Emil Lippe, Jr., Esq.
                                State Bar No. 12398300
                                Lippe & Associates
                                12222 Merit Drive, Suite 1200
                                Dallas, TX 75251
                                Tel: (214) 855-1850
                                Fax: (214) 720-6074
                                emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                KIM TURNER




                                  14
